DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed November 8, 2021, Applicant filed a Pre-Brief Conference Request.  After the panel met, it was decided to re-open prosecution.   Now, Claims 1-10 remain pending and allowed.



Reasons for Allowance
2.	Applicant’s arguments, see Remarks, filed November 8, 2021, with respect to the 35 U.S.C. 103 rejection of claims 1-10 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	a storage system configured to receive and store a plurality of different drugs including a co-located inventory of a respective drug having both a first portion of the inventory of the respective drug to be dispensed pursuant to a predefined discount program and a second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein a cost associated with the first portion of inventory of the respective drug has been previously billed to a covered entity associated with the predefined discount program prior to receipt by the storage system;
	an automated dispensing station configured to dispense drugs from the storage system into a respective package;
	a transportation system comprising at least one of a conveyor belt or a robotic transport mechanism, wherein the transportation system is configured to receive the respective package from the dispensing station for transportation therefrom;
	following receipt of the respective package from the transportation system, a verification station comprising an imaging system configured to capture and evaluate an image of the respective drugs dispensed into the respective package in order to verify 
	dispensing control circuitry configured to control the automated dispensing station so as to distinguish between and prioritize dispensing of the respective drug from the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program relative to dispensing of the respective drug from the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program; and
	a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program.

Hardaway in view of Dowling in combination with any of the cited but not relied up references does not teach the following limitations of the claims:
“a storage system configured to receive and store a plurality of different drugs including a co-located inventory of a respective drug having both a first portion of the 
“dispensing control circuitry configured to control the automated dispensing station so as to distinguish between and prioritize dispensing of the respective drug from the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program relative to dispensing of the respective drug from the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program”;
“a billing system configured to differently bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program and the dispensing of the second portion of the inventory of the respective drug that is not to be dispensed pursuant to the predefined discount program, wherein the billing system is configured to zero bill for the dispensing of the first portion of the inventory of the respective drug to be dispensed pursuant to the predefined discount program, and to bill another amount for the dispensing of the second portion of the inventory of the respective drug that is ineligible for the predefined discount program”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Farris,et al., “Population-Based Medication Reviews: A Descriptive Analysis of the Medication Issues Identified in a Medicare Not-for-Profit Prescription Discount Program”, The Annals of Pharmacotherapy, November 2004, Volume 38, pages 1823-1829 teaches Iowa Priority Brown Bag Medication Reviews showed that individuals with fair/poor health, higher numbers of medications, and more chronic conditions were likely to have medication issues. Reviews generated discussions between physicians and patients, produced some medication changes, and helped individuals save money;
B.	Tricare payment process (US 20080235050 A1) teaches paying a dispensing fee to a pharmacy and configured to replenish a pharmacy's inventory with prescription drugs by a wholesaler at no cost. Rather than being replenished for any prescription drug dispensed to a patient, a pharmacy would be paid a dispensing fee. To compensate for the wholesaler for replenishing the pharmacy at no cost, the wholesaler would receive an administrative fee. Furthermore, order rights are maintained for each participating pharmacy and wholesaler and monitor and record the transfer of order rights from a pharmacy to a wholesaler and the execute or the use by the wholesaler of the order rights. The order rights may include, in the alternative, a 
C.	Method and apparatus for processing pharmaceutical orders to determine whether a buyer of pharmaceuticals qualifies for an “own use” discount (US 7640170 B1) teaches processing pharmaceutical orders to determine whether a buyer of pharmaceuticals qualifies for an "own use" discount. "Own use" discounts on pharmaceuticals are available for a limited class of buyers under 35 U.S.C. .sctn.13c. Under one method, an auditor receives an order for a quantity of pharmaceuticals, receives a report associated with the order containing sufficient information therein to perform an audit on the order, and compares the information found in the order with the information found in the associated report to make a status determination as to whether a buyer qualifies for an "own use" discount. Preferably a second report containing additional audit information is received as well. The auditor can also audit the order by comparing the order to this additional information. If these comparisons result in a determination that the buyer does in fact qualify for an "own use" discount, the auditor can then place the order with a pharmaceutical seller for a discounted price. Also disclosed is a pharmaceutical order auditing system that uses a computer to perform the above-described audit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.



	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624